Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the term “transmitting the determined operating condition to a maintenance technician”, recited line 2, is indefinite because it is unclear how the determined operating condition can transmit to a maintenance technician.  It is suggest to change to “transmitting the determined operating condition to a controller, and the controller can serve the information to a maintenance technician”. Correction is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobue et al (US 2010/0176121) in view of WO 2016/144872A both cited by applicant.  Nobue discloses a method for diagnosing an electromagnetic cooking device which comprises a set of radiofrequency sources (Figure 1), an amplifier unit (400, 410, 420) configured to output a signal that is amplified to the desired power with respect to the input radio frequency signal and a measurement unit (600, 610, 620) that outputs a digital signal proportional to the output radio frequency power detected in the amplifier unit, the method comprising the selecting a frequency from a set of frequencies in the bandwidth of the radio frequency electromagnetic waves (par. 0103); supplying a set of selected radio frequencies for generating the radio frequency signal with the selected frequency.  Nobue further discloses an electromagnetic cooking device comprising a closed cavity (501), a set of radio frequency heaters for heating (Figure 1), a set of powerful amplifiers (400, 410,420), a measurement unit (600, 610, 620) the output digital signal of which indicates the radio frequency power detected in the amplifier unit and a controller configured to diagnose the electromagnetic cooking device that selects a frequency from a set of frequencies in the bandwidth of radio .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mihara et al (US 2010/0176123) discloses microwave heating apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 12, 2021